Case 6:13-cv-00626-RWS Document 161 Filed 10/09/18 Page 1 of 8 PageID #: 667



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                            TYLER DIVISION

                                       §
UNILOC LUXEMBOURG S.A., ET AL.         §
                                       §
                                         CASE NO. 6:13-cv-0626
V.                                     §
                                         PATENT CASE
                                       §
AVG TECHNOLOGIES USA, INC.             §
                                       §

UNILOC LUXEMBOURG S.A., ET AL.         §
                                       §
                                         CASE NO. 6:13-cv-0627
V.                                     §
                                         PATENT CASE
                                       §
SEGA OF AMERICA, INC.                  §
                                       §

UNILOC LUXEMBOURG S.A., ET AL.         §
                                       §
V.                                     § CASE NO. 6:13-cv-0628
                                       § PATENT CASE
UBISOFT, INC.                          §
                                       §
                                       §

UNILOC LUXEMBOURG S.A., ET AL.         §
                                       § CASE NO. 6:13-cv-0629
V.                                     § PATENT CASE
                                       §
VALVE CORPORATION                      §

UNILOC LUXEMBOURG S.A., ET AL.         §
                                       § CASE NO. 6:13-cv-0794
V.                                     § PATENT CASE
                                       §
COMODO GROUP, INC., ET AL              §

UNILOC LUXEMBOURG S.A., ET AL.         §
                                       §
                                         CASE NO. 6:13-cv-0795
V.                                     §
                                         PATENT CASE
                                       §
KASPERSKY LAB, INC.                    §
                                       §
Case 6:13-cv-00626-RWS Document 161 Filed 10/09/18 Page 2 of 8 PageID #: 668




UNILOC LUXEMBOURG S.A., ET AL.           §
                                         §
                                             CASE NO. 6:13-cv-
V.                                       §
                                             0796 PATENT CASE
                                         §
PARALLELS, INC.                          §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:13-cv-0797
V.
                                         § PATENT CASE
ROCKSTAR GAMES, INC.                     §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:13-cv-0798
V.
                                         § PATENT CASE
TREND MICRO, INC.                        §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0415
V.
                                         § PATENT CASE
ARCSOFT, INC.                            §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0416
V.
                                         § PATENT CASE
ABLETON, INC.                            §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0417
V.
                                         § PATENT CASE
ACRONIS, INC.                            §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0418
V.
                                         § PATENT CASE
ALTOVA, INC.                             §



                                     2
Case 6:13-cv-00626-RWS Document 161 Filed 10/09/18 Page 3 of 8 PageID #: 669




UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0419
V.
                                         § PATENT CASE
CAMBIUM LEARNING GROUP, INC.             §
                                         §
                                         §
UNILOC LUXEMBOURG S.A., ET AL.           §
                                         §
                                           CASE NO. 6:14-cv-0420
V.                                       §
                                           PATENT CASE
                                         §
CANON U.S.A., INC.                       §
                                         §
UNILOC LUXEMBOURG S.A., ET AL.           §
                                         §
V.                                       § CASE NO. 6:14-cv-0421
                                         § PATENT CASE
                                         §
CHIEF ARCHITECT, INC.

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0422
V.
                                         § PATENT CASE
CODE 42 SOFTWARE, INC.                   §


UNILOC LUXEMBOURG S.A., ET AL.           §
                                         §
                                           CASE NO. 6:14-cv-0423
V.                                       §
                                           PATENT CASE
                                         §
EDGEWATER MARINE INDUSTRIES,             §
INC.                                     §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         §
                                           CASE NO. 6:14-cv-0424
V.                                       §
                                           PATENT CASE
                                         §
EMBARCADERO TECHNOLOGIES, INC.           §
                                         §




                                     3
Case 6:13-cv-00626-RWS Document 161 Filed 10/09/18 Page 4 of 8 PageID #: 670




UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0424
V.
                                         § PATENT CASE
EMBARCADERO TECHNOLOGIES,                §
                                         §
INC.
                                         §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0425
V.
                                         § PATENT CASE
ENCORE SOFTWARE, INC.                    §
                                         §


UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0426
V.
                                         § PATENT CASE
JUNIPER NETWORKS, INC.                   §
                                         §


UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0427
V.
                                         § PATENT CASE
KOFAX, INC.                              §
                                         §
                                         §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0428
V.
                                         § PATENT CASE
NATIVE INSTRUMENTS NORTH                 §
                                         §
AMERICA, INC.
                                         §


                                     4
Case 6:13-cv-00626-RWS Document 161 Filed 10/09/18 Page 5 of 8 PageID #: 671




UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0429
V.
                                         § PATENT CASE
PERFECT WORLD                            §
                                         §
ENTERTAINMENT, INC.
                                         §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0430
V.
                                         § PATENT CASE
TLM, INC.                                §
                                         §
                                         §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0570
V.
                                         § PATENT CASE
AVANQUEST NORTH AMERICA,                 §
                                         §
INC.
                                         §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0571
V.
                                         § PATENT CASE
BROCADE COMMUNICATION                    §
                                         §
SYSTEMS, INC.
                                         §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0572
V.
                                         § PATENT CASE
COREL, INC.                              §
                                         §
                                         §


                                     5
Case 6:13-cv-00626-RWS Document 161 Filed 10/09/18 Page 6 of 8 PageID #: 672




UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0573
V.
                                         § PATENT CASE
DRS TECHNOLOGIES, INC.                   §
                                         §
                                         §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0574
V.
                                         § PATENT CASE
RAPID7, LLC                              §
                                         §
                                         §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0575
V.
                                         § PATENT CASE
SDL INTERNATIOAL AMERICA                 §
                                         §
INCORPORATED
                                         §

UNILOC LUXEMBOURG S.A., ET AL.           §
                                         § CASE NO. 6:14-cv-0576
V.
                                         § PATENT CASE
ZEBRA TECHNOLOGIES                       §
                                         §
CORPORATION
                                         §



                             FINAL JUDGMENT




                                     6
 Case 6:13-cv-00626-RWS Document 161 Filed 10/09/18 Page 7 of 8 PageID #: 673




       Each defendant in this consolidated lead case has been dismissed. See Dkt. 152 (dismissing

AVG Technologies, lead case 6:13-cv-0626, on July 13, 2018); Dkt. 142 (dismissing SEGA of

America, Inc., member case 6:13-cv-0627, on May 24, 2018); Dkt. 141 (dismissing Ubisoft, Inc.,

member case 6:13-cv-0628, on May 24, 2018); Dkt. 100 (dismissing Valve Corporation, member

case 6:13-cv-629, on January 5, 2017); Dkt. 146 (dismissing Comodo defendants., member case

6:13-cv-0794, May 31, 2018 Dkt. 159 (dismissing Kaspersky Lab, member case 6:13-cv-0795, on

September 10, 2018); Dkt. 134 (dismissing Parallels, Inc., member case 6:13-cv-796, on May 9,

2018); Dkt. 32 (dismissing Rockstar Games, Inc., member case 6:13-cv-797, on June 25, 2014);

Dkt. 133 (dismissing Trend Micro Incorporated, member case 6:13-cv-798, on May 9, 2018); Dkt.

131 (dismissing ArcSoft, Inc., member case 6:14-cv-0415, on May 9, 2018); Dkt. 135 (dismissing

Ableton, Inc., member case 6:14-cv-0416, on May 10, 2018); Dkt. 144 (dismissing Acronis, Inc.,

member case 6:14-cv-0417, on May 29, 2018); Dkt. 150 (dismissing Altova, Inc., member case

6:14-cv-0418, on July 9, 2018); Dkt. 123 (dismissing Cambium Learning Group, member case

6:14-cv-0419, on May 2, 2018); Dkt. 132 (dismissing Canon U.S.A., Inc., member case 6:14-cv-

0420, on May 9, 2018); Dkt. 104 (dismissing Chief Architect, Inc., member case 6:14-cv-0421, on

March 1, 2017); Dkt. 95 (dismissing Code 42 Software, Inc., member case 6:14-cv-0422, on

November 18, 2016); Dkt. 121 (dismissing Edgewater Marine Industries, member case 6:14-cv-

0423, on May 2, 2018); Dkt. 92 (dismissing Embarcadero Technologies, Inc., member case 6:14-

cv-0424, on August 9, 2016); Dkt. 155 (dismissing Encore Software, Inc., member case 6:14-cv-

0425, on August 13, 2018); Dkt. 138 (dismissing Juniper Networks Inc., member case 6:14-cv-

0426, on May 22, 2018); Dkt. 124 (dismissing Kofax, Inc., member case 6:14-cv-0427, on May 2,

2018); Dkt. 157 (dismissing Native Instruments North America, Inc., member case 6:14-cv-0428,

on August 15, 2018); Dkt. 99 (dismissing Perfect World Entertainment, member case 6:14-cv-

0429, on January 5, 2017; Dkt. 102 (dismissing TLM, Inc., member case 6:14-cv-0430, on
                                           7
 Case 6:13-cv-00626-RWS Document 161 Filed 10/09/18 Page 8 of 8 PageID #: 674



February 8, 2017); Dkt. 118 (dismissing Avanquest North America, Inc., member case 6:14-cv-

0570, on May 2, 2018); Dkt. 148 (dismissing Brocade Communications Systems, member case

6:14-cv-571, on June 12, 2018); Dkt. 119 (dismissing Corel, Inc., member case 6:14-cv-0572, on

May 2, 2018); Dkt. 120 (dismissing DRS Technologies, Inc., member case 6:14-cv-0573, on May

2, 2018); Dkt. 136 (dismissing Rapid7, LLC member case 6:14-cv-0574, on May 10, 2018); Dkt.

122 (dismissing SDL International America, member case 6:14-cv-0575, on May 2, 2018); and

Dkt. 94
      . (dismissing Zebra Technologies Corporation, member case 6:14-cv-0577, on October 26,

2016).

         Accordingly, it is ORDERED, ADJUDGED and DECREED that all claims,

counterclaims, and third-party claims in each of the Consolidated Cases be DISMISSED in their

entirety with each party to bear its own costs, attorneys’ fees, and expenses. All relief not

previously granted is hereby DENIED.

         The Clerk of the Court is directed to close this case.


         SIGNED this 9th day of October, 2018.



                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                                   8
